                       Case 4:21-cr-00195-DC Document 1 Filed 02/23/21 Page 1 of 2
AO 91 (Rev. 08/09) Criminal Complaint                                                                                   FILED
                                                                                                               February 23, 2021
                                    UNITED STATES DISTRICT COURT                                             CLERK, U.S. DISTRICT COURT
                                                                for the                                      WESTERN DISTRICT OF TEXAS
                                                     WesternDistrict
                                                    Western
                                                 __________  DistrictofofTexas
                                                            District      Texas
                                                                     of __________                                   Joseph Hinojos
                                                                                                          BY: ________________________________
                                                            Pecos Division                                                        DEPUTY
                  United States of America                         )
                             v.                                    )
                                                                   )                        163
                                                                           Case No. 4:21-mj-_________
                (1) Alexzander BARRERA                             )
                (2) Jose Luis DOMINGUEZ Jr.                        )
                                                                   )
                           Defendant(s)


                                                    CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 20, 2021                              in the county of     Brewster                        in the
     WESTERN DISTRICT
             District of OF TEXAS                              , the defendant(s) violated:

            Code Section                                                     Offense Description

   8 USC §1324(a)(1)(A)(ii)                        The defendants did knowingly and in reckless disregard of the fact that certain aliens
                                                   had come to, entered, and/or remained in the United States in violation of law, did
                                                   guide, transport, move, and attempt to guide and move said aliens within the United
                                                   States in furtherance of said violation of law for financial gain.




         This criminal complaint is based on these facts:

         ✔
         ’ Continued on the attached sheet.


                                                                                 /s/ Mark M. Wesener
                                                                                              Complainant’s signature

                                                                           Mark M. Wesener / Special Agent
                                                                                               Printed name and title
   OATH TELEPHONICALLY SWORN
              09:00
         AT _________ A.M.
      FED.R.CRIM.P. 4.1(b)(2)(A)

Date:              02/23/2021
                                                                                                 Judge’s signature

City and state:      Pecos, Texas                                                   Honorable Judge David B. Fannin
                                                                                           United  States Magistrate Judge
                                                                                              Printed name and title




        Print                       Save As...                  Attach                                                   Reset
           Case 4:21-cr-00195-DC Document 1 Filed 02/23/21 Page 2 of 2

                                              AFFIDAVIT


On February 20, 2021, at approximately 1240 hours, Alpine United States Border Patrol (USBP) Agents
assigned to the Highway 118 checkpoint, which is in the Western District of Texas, observed a gray
Nissan Altima (TX – KYG0235) turn around approximately one quarter of a mile south of the USBP
checkpoint. USBP Agents pursued the vehicle and observed 4 individuals exit the vehicle and run west
to jump a fence into the adjacent property approximately 1.5 miles south of the checkpoint. A USBP
Agent, with his K9, pursued the 4 fleeing individuals on foot and apprehended all. An immigration
inspection was conducted on the 4 individuals who claimed to be citizens of Mexico and without
immigration documents allowing them to be in the United States legally.

As a USBP Agent approached the vehicle to speak with the driver, later identified as Alexzander
BARRERA, the vehicle sped away, driving south on Hwy 118. A USBP Agent pursued the vehicle and the
vehicle stopped at the Red House Ranch gate. BARRERA, a United States citizen, was taken into custody
for suspicion of human smuggling.

After USBP Agents pursued the Nissan Altima, A USBP agent assigned to the primary lane at the Hwy 118
Checkpoint encountered a gray Chrysler 300 (TX‐LDL8459). The USBP Agent observed the vehicle
heavily weighted down in the rear of the vehicle, appearing to be carrying a heavy load. The USBP
Agent made contact with the driver, later identified as Jose Luis DOMINGUEZ Jr., who appeared to be
nervous. The USBP Agent observed 5 people stacked in the rear seat of the vehicle. The USBP Agent
conducted an immigration inspection on all passengers; DOMINGUEZ was a United States citizen while
all remaining passengers freely admitted to being illegally present in the United States without proper
documentation to be in or remain in the United States. All occupants of the vehicle were detained and
transported to the Alpine Border Patrol Station for processing and further investigation.

At approximately 1547 hours, Homeland Security Investigations (HSI) Special Agent (SA) Mark Wesener
was contacted by Supervisory Border Patrol Agent Yrigoyen about a failed human smuggling event at the
Hwy 118 checkpoint. SA Wesener responded to the Alpine Border Patrol Station to investigate.

SA Wesener read the Miranda rights to DOMINGUEZ who requested a lawyer and chose not to speak
with the SA.

In a post‐Miranda interview with BARRERA, BARRERA admitted to driving to Ojinaga, Mexico to meet
with a man who set BARRERA and DOMINGUEZ up with the human smuggling scheme. BARRERA
admitted he and DOMINGUEZ knowingly picked up 10 undocumented noncitizens east of Presidio, TX.
BARRERA admitted to being paid $2,000 per undocumented noncitizen for transporting them. BARRERA
admitted to being paid $1,000 up front and would be paid the rest when the families of the
undocumented noncitizens wired money or paid BARRERA cash to release the undocumented
noncitizens. BARRERA stated he would receive $15,000 and would pay DOMINGUEZ $5,000.

BARRERA admitted to picking up undocumented noncitizens 5‐7 times in the past. BARRERA stated he
would take them to his house in Odessa, TX until he was paid to release them. BARRERA stated he
intended on taking this group of 10 to his house until he was paid to release them.

The undocumented noncitizens included 9 citizens of Mexico, to include 1 unaccompanied minor, and 1
citizen of Honduras. A citizen of Mexico is being prosecuted by USBP for violations of 8 USC §1326.
Prosecution of BARRERA and DOMINGUEZ was accepted for violations of 8 USC §1324.
